UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 12, 2011 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 0-19989 72-1211572 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 212 Lavaca Street, Suite 300 Austin, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(512) 478-5788 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Stratus Properties Inc. (the “Company”) held its 2011 annual meeting of stockholders on May 12, 2011, in Austin, Texas. At the annual meeting, the Company’s stockholders (1) elected Michael D. Madden to serve as a director of the Company for a three-year term and (2) ratified the appointment of BKM Sowan Horan, LLP as the Company’s independent registered public accounting firm for the 2011 fiscal year. Of the 7,494,086 shares of our common stock outstanding as of the record date, 6,957,367 shares were represented at the annual meeting. Our independent inspector of elections reported the vote of stockholders as follows: Proposal 1: Election of one director. Name Votes For Votes Withheld Broker Non-Votes Michael D. Madden Proposal 2: Ratification of appointment of BKM Sowan Horan, LLP as independent registered public accounting firm. Votes For Votes Against Abstentions SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stratus Properties Inc. By: /s/ Erin D. Pickens Erin D. Pickens Senior Vice President and Chief Financial Officer (authorized signatory and Principal Financial Officer) Date:May 13, 2011
